                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                          )
                                                    )
                        Plaintiff,                  )
 v.                                                 )                   No. 3:20-CR-74-KAC-DCP
                                                    )
 JIMMY W. JOINER,                                   )
                                                    )
                        Defendant,                  )

                                 MEMORANDUM AND ORDER

        This case is before the undersigned on Defendant Jimmy W. Joiner’s pro se Motion [Doc.

 41], filed on September 7, 2021, and purporting to alert the Court to alleged perjured testimony.

 See 28 U.S.C. § 636(b). The last motion deadline in this case expired on April 12, 2021 [see Doc.

 13]. Following the expiration of that deadline, the undersigned entered a Pretrial Order, stating

 that “[n]o more motions, except for motions in limine, will be allowed to be filed in this cause of

 action by either side without prior leave of Court” [Doc. 16, p.2]. On July 28, 2021, the

 undersigned allowed prior counsel to withdraw, permitted Defendant Joiner to represent himself,

 appointed elbow counsel, and allowed Defendant to file two pro se motions to suppress evidence

 and one pro se motion to dismiss the Indictment [Doc. 33]. 1 Defendant told the Court that he did

 not have other motions, aside from these three [Doc. 33, p.5].

        The parties appeared for a suppression and evidentiary hearing on Defendant’s three

 motions on August 31, 2021. At the end of that hearing, Defendant stated that he had an additional

 motion he wished to file. The Court reminded Defendant that the motion deadline has long expired

 in this case and directed him to file a motion for leave to file any additional pretrial motions, which


 1
  These pro se motions were previously filed by Defendant [Docs. 19, 24, & 27] while he was
 represented by counsel. At the July 28 hearing, Defendant asked to withdraw the prior filings and
 replace them with new versions [Docs. 29-31]. The Court granted that request [Doc. 33].


Case 3:20-cr-00074-KAC-DCP Document 42 Filed 09/09/21 Page 1 of 3 PageID #: 244
 would allow the Government to respond. Disregarding that admonition, Defendant files the instant

 motion [Doc. 41], alleging that a witness at the August 31 hearing has submitted false sworn

 statements and perjured testimony on four occasions, including at the August 31 hearing, and

 asking the United States Attorney’s Office to bring charges against the witness. Defendant

 attaches to the motion portions of three transcripts and a letter he wrote to former United States

 Attorney Douglas Overbey, dated September 2, 2021.

        The Court takes the instant motion to be more in the nature of commentary on the evidence

 presented at the suppression hearing. Rule 12 recognizes the court’s authority to set and extend or

 reset a deadline for filing pretrial motions. Fed. R. Crim. P. 12(c)(1)-(2). If a party fails to file a

 pretrial motion timely, the Court may decline to consider the motion, unless the party is able to

 show “good cause” for the untimely filing. Fed. R. Crim. P. 12(c)(3). “Good cause is a ‘flexible

 standard’ requiring an explanation for both the delay and the potential prejudice.” United States

 v. Trujillo-Molina, 678 F. App’x 335, 337 (6th Cir. 2017) (emphasis in original). Our appellate

 court “rejects improvident strategy as a reason to excuse a tardy defensive motion.” United States

 v. Campos, No. 5:17-CR-55-DCR-REW, 2018 WL 1406614, *3 (E.D. Ky Feb. 23, 2018) (R. Wier,

 MJ, Recommended Disposition). “At a minimum, a party must ‘articulate some legitimate

 explanation for the failure to timely file.’” Id. (quoting United States v. Walden, 625 F.3d 961,

 965 (6th Cir. 2010)).

        In the instant case, Defendant has failed to state good cause or any reason for his untimely

 motion. Moreover, to the extent that the motion is actually argument on the testimony given at the

 August 31 suppression hearing, the Court finds that Defendant raised these arguments in

 questioning the witness and in his suppression motions. Moreover, although the portions of

 appended transcripts were not introduced as evidence at the evidentiary hearing, the Court finds



                                                   2

Case 3:20-cr-00074-KAC-DCP Document 42 Filed 09/09/21 Page 2 of 3 PageID #: 245
 that Defendant similarly appended portions of transcripts to his motions. Accordingly, the Court

 finds that the arguments Defendant seeks to raise in the instant motion are already before the Court.

        The Court finds the Defendant’s pro se Motion [Doc. 41], of September 7, 2021, is

 untimely and largely duplicates arguments previously made in other filings.            Accordingly,

 Defendant’s Motion [Doc. 41] is DENIED as improvidently filed. Defendant Joiner is again

 DIRECTED that he may not file additional pretrial motions 2 in this case without first obtaining

 leave of Court. To seek leave to file a motion, Defendant must file a motion for leave, explaining

 why the motion was not filed at the time of his other pro se motions, assessing the prejudice from

 the untimely filing, and attaching a copy of the motion he seeks to file.

        In summary the Court ORDERS as follows:

                (1) Defendant’s pro se Motion [Doc. 41], of September 7, 2021, is
                    DENIED;

                (2) Defendant Joiner is DIRECTED that he may not file additional
                    pretrial motions in this case without first obtaining leave of
                    Court. To seek leave to file a motion, Defendant must file a
                    motion for leave, explaining why the motion was not filed at the
                    time of his other pro se motions, addressing the prejudice from
                    the late filing, and attaching a copy of the motion sought; and

                (3) The Clerk of Court is DIRECTED to mail a copy of this
                    Memorandum and Order to Defendant Joiner at the Laurel
                    County Correctional Center.

        IT IS SO ORDERED.

                                               ENTER:

                                               _____________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




 2
  Defendant may file motions in limine by November 29, 2021 [Doc. 33]. Motions in limine
 must relate to the presentation or exclusion of evidence at trial or other trial matters.

                                                  3

Case 3:20-cr-00074-KAC-DCP Document 42 Filed 09/09/21 Page 3 of 3 PageID #: 246
